Case 15-38588        Doc 61     Filed 02/11/19     Entered 02/11/19 16:50:16          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15 B 38588
         Mario K Bailey

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 11/12/2015.

         2) The plan was confirmed on 04/04/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Dismissed on 10/03/2018.

         6) Number of months from filing to last payment: 34.

         7) Number of months case was pending: 39.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-38588             Doc 61         Filed 02/11/19      Entered 02/11/19 16:50:16                Desc         Page 2
                                                            of 4



 Receipts:

           Total paid by or on behalf of the debtor                     $34,741.50
           Less amount refunded to debtor                                $2,023.58

 NET RECEIPTS:                                                                                            $32,717.92


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $4,000.00
     Court Costs                                                                        $0.00
     Trustee Expenses & Compensation                                                $1,386.96
     Other                                                                              $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                          $5,386.96

 Attorney fees paid and disclosed by debtor:                              $0.00


 Scheduled Creditors:
 Creditor                                                Claim         Claim            Claim       Principal      Int.
 Name                                          Class   Scheduled      Asserted         Allowed        Paid         Paid
 Aarons Sales And Lease Ownership          Unsecured         791.00           NA              NA            0.00       0.00
 Aarons Sales And Lease Ownership          Unsecured         728.00           NA              NA            0.00       0.00
 Accounts Receivable Ma                    Unsecured         332.00           NA              NA            0.00       0.00
 American InfoSource LP                    Unsecured      1,146.00       1,124.90        1,124.90           0.00       0.00
 American InfoSource LP as agent for       Unsecured           0.00        670.28          670.28           0.00       0.00
 America's Fi                              Unsecured         331.00           NA              NA            0.00       0.00
 ARM Professional Services                 Unsecured      8,373.00       8,166.62        8,166.62           0.00       0.00
 Atlas Acquisitions LLC                    Unsecured           0.00        390.00          390.00           0.00       0.00
 Atlas Acquisitions LLC                    Unsecured           0.00        430.00          430.00           0.00       0.00
 Check Into Cash                           Secured        1,808.07       1,808.07        1,808.07        863.28     141.98
 City of Chicago Department of Revenue     Unsecured      8,000.00       1,411.00        1,411.00           0.00       0.00
 CRB Service                               Unsecured         119.00           NA              NA            0.00       0.00
 Credit Acceptance Corp                    Unsecured      5,187.00            NA              NA            0.00       0.00
 Department Of Education                   Unsecured     27,127.00     28,740.88        28,740.88           0.00       0.00
 EasyHome                                  Unsecured         600.00           NA              NA            0.00       0.00
 FlexShopper, LLC                          Unsecured         875.00           NA              NA            0.00       0.00
 Illinois Department Of Healthcare And Fam Priority      31,188.00            NA              NA            0.00       0.00
 Illinois Department Of Healthcare And Fam Priority      10,907.00            NA              NA            0.00       0.00
 Illinois Department Of Healthcare And Fam Priority       3,601.00            NA              NA            0.00       0.00
 Illinois Dept of Employment Security      Unsecured      1,500.00       2,144.00        2,144.00           0.00       0.00
 Illinois Dept Of Healthcare And Family    Priority            0.00    31,331.44        31,331.44     17,655.64        0.00
 Illinois Dept Of Healthcare And Family    Priority            0.00      4,445.12        4,445.12      2,504.90        0.00
 Illinois Dept Of Healthcare And Family    Priority            0.00    10,940.62        10,940.62      6,165.16        0.00
 Illinois Tollway                          Unsecured      7,000.00     25,863.10        25,863.10           0.00       0.00
 Jefferson Capital Systems LLC             Unsecured         830.00        944.72          944.72           0.00       0.00
 Jefferson Capital Systems LLC             Unsecured           0.00        430.00          430.00           0.00       0.00
 Kindwald Law Office, PC                   Unsecured      2,420.00            NA              NA            0.00       0.00
 Kustom Towing                             Unsecured         576.00           NA              NA            0.00       0.00
 Lazarus Financial Grou                    Unsecured      3,222.00            NA              NA            0.00       0.00
 Mrsi                                      Unsecured      1,130.00            NA              NA            0.00       0.00
 Municipal Collections Of America          Unsecured     10,112.00     11,907.50        11,907.50           0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 15-38588             Doc 61    Filed 02/11/19    Entered 02/11/19 16:50:16                 Desc         Page 3
                                                     of 4



 Scheduled Creditors:
 Creditor                                         Claim           Claim         Claim        Principal        Int.
 Name                                  Class    Scheduled        Asserted      Allowed         Paid           Paid
 Municipal Collections Of America   Unsecured         250.00          250.00        250.00           0.00         0.00
 Municipal Collections Of America   Unsecured         200.00          200.00        200.00           0.00         0.00
 Nationwide Credit & Collection     Unsecured      2,042.00              NA            NA            0.00         0.00
 NCO Financial Systems Inc          Unsecured         919.00             NA            NA            0.00         0.00
 Parkview Corp                      Unsecured         840.00          840.00        840.00           0.00         0.00
 Pellettieri                        Unsecured         100.00             NA            NA            0.00         0.00
 Porania LLC                        Unsecured           0.00          350.00        350.00           0.00         0.00
 Porania LLC                        Unsecured           0.00          350.00        350.00           0.00         0.00
 Portfolio Recovery Associates      Unsecured         649.00             NA            NA            0.00         0.00
 Prog Finance LLC                   Unsecured         725.00        1,699.27      1,699.27           0.00         0.00
 Roadloans.com                      Unsecured           0.00             NA            NA            0.00         0.00
 Sprint Corp                        Unsecured         800.00        1,699.79      1,699.79           0.00         0.00
 TCF Bank                           Unsecured         130.00             NA            NA            0.00         0.00
 TitleMax                           Unsecured      2,400.00              NA            NA            0.00         0.00
 Village of Riverdale               Unsecured      4,000.00              NA            NA            0.00         0.00
 Westlake Financial Services        Unsecured      1,640.70              NA            NA            0.00         0.00


 Summary of Disbursements to Creditors:
                                                                  Claim            Principal                Interest
                                                                Allowed                Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                            $0.00              $0.00                   $0.00
       Mortgage Arrearage                                          $0.00              $0.00                   $0.00
       Debt Secured by Vehicle                                 $1,808.07            $863.28                 $141.98
       All Other Secured                                           $0.00              $0.00                   $0.00
 TOTAL SECURED:                                                $1,808.07            $863.28                 $141.98

 Priority Unsecured Payments:
        Domestic Support Arrearage                         $46,717.18           $26,325.70                    $0.00
        Domestic Support Ongoing                                $0.00                $0.00                    $0.00
        All Other Priority                                      $0.00                $0.00                    $0.00
 TOTAL PRIORITY:                                           $46,717.18           $26,325.70                    $0.00

 GENERAL UNSECURED PAYMENTS:                               $87,612.06                   $0.00                 $0.00


 Disbursements:

           Expenses of Administration                              $5,386.96
           Disbursements to Creditors                             $27,330.96

 TOTAL DISBURSEMENTS :                                                                             $32,717.92




UST Form 101-13-FR-S (9/1/2009)
Case 15-38588        Doc 61      Filed 02/11/19     Entered 02/11/19 16:50:16            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/11/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
